Citation Nr: 1518635	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the appellant's nonservice-connected widow's pension due to her receipt of Social Security Administration (SSA) benefits was proper.  

2.  Whether an overpayment of VA nonservice-connected widow's pension benefits in the amount of $5,022.00 was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He died in December 2008, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to a waiver of any properly-created overpayment debt has been raised by the record in March 2012 and October 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of whether an overpayment totaling $5,022.00 was properly created is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant was awarded nonservice-connected death pension benefits effective January 2009.

2.  The appellant was awarded SSA benefits effective July 2010.



CONCLUSION OF LAW

Reduction of the appellant's nonservice-connected widow's pension due to her receipt of SSA benefits was proper.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

As will be explained below, the claim being decided herein lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Reduction of Nonservice-Connected Pension Benefits

The appellant was originally granted nonservice-connected widow's pension benefits in an April 2009 administrative decision.  In that decision, the RO awarded nonservice-connected pension benefits of $661.00 per month beginning in January 2009.  In this letter, she was notified that she was "responsible to tell us right away if ... your income or the income of your dependents changes (e.g., earnings, Social Security benefits, lottery and gambling winnings)."  She was also notified that her "benefits may be affected by any changes in the amount of family income and marital or dependency status of the surviving spouse or children."  

In an April 2010 letter, the appellant was again notified that she should notify VA immediately if there are any changes in family income.  The specific example that was cited was receipt of Social Security benefits.  She was told to "[b]e sure to notify us as soon as Social Security benefits are granted.  If you do not advise us promptly, an overpayment may be created which you will have to repay."

In a July 2010 letter that was received by VA in August 2010, the appellant notified VA that she "began receiving Social Security benefits in the amount of $558.00 beginning July 12, 2010."  

In the May 2011 administrative decision, the appellant was notified that her death pension award had been modified based on her report of income change.  She was notified that, because of the Social Security benefit award, her monthly entitlement had changed to $103.00 per month beginning in August 2010.  She was told that an overpayment of benefits had been created and that she would be sent a letter that "will explain how much we overpaid you, and how you can repay this debt."  

In March 2012, the appellant submitted a notice of disagreement that the RO interpreted as a disagreement with (1) the decision to reduce her nonservice-connected widow's pension due to her receipt of SSA benefits and (2) whether an overpayment in the amount of $5,022.00 was properly created.  Those two issues were addressed in an August 2013 statement of the case.  In August 2013, the appellant submitted a VA Form 9 substantive appeal on which she indicated that wanted to appeal all issues listed on the statement of the case. 

Therefore, the two issues currently before the Board are (1) whether the reduction of the appellant's nonservice-connected widow's pension due to her receipt of SSA benefits was proper, and (2) whether an overpayment in the amount of $5,022.00 was properly created.  

Death pension benefits are available to a veteran's surviving spouse as a result of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) the veteran was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving  spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3(b)(4).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).   Under 38 C.F.R. § 3.271(g), "[c]ompensation paid by the ... Social Security Administration ... will be considered income as received."  There are no applicable exclusions for Social Security benefits under 38 C.F.R. § 3.272.  Social Security income is therefore included as countable income.

The appellant in the case at hand does not dispute that she started receiving Social Security benefits.  Rather, as contended by her accredited representative in an October 2014 Informal Hearing Presentation, the following language in the April 2009 benefit notification letter creates ambiguities that led the appellant to believe that VA had determined that her receipt of Social Security benefits had not, in fact, led to reduction in her nonservice-connected pension benefits:

	WHAT CONDITIONS AFFECT RIGHT TO PAYMENTS?

1.  Your benefits may be affected by any changes in the amount of family income and marital or dependency status of the surviving spouse or children.

a.  Change in family income and net worth: You are required to report the total amounts and sources of all income and net worth for you and your dependents for whom you have been awarded benefits.  Some income is not countable.  If you report such income, VA will exclude it when computing your income for VA purposes.  Benefit rates and income limits change frequently; however, you can find out what the current income limitations and rates of benefits are by contacting VA as shown above.

The appellant's representative cited this language and noted that, while the appellant had sent in the information concerning her receipt of SSA benefits in August 2010, no action was taken on this information until nine months later, in May 2011.  He noted that the language in the April 2009 benefit letter was ambiguous with respect to whether the receipt of SSA benefits would necessarily result in a reduction of nonservice-connected pension benefits.  He also noted that, because the appellant had promptly sent in the SSA benefits information and no change was made to her award for almost a full year, the appellant believed that VA had determined that her death pension benefits were not subject to reduction.  

The appellant essentially believed that the April 2010 notification letter's statement that "[i]f you do not advise us promptly [as soon as Social Security benefits are granted], an overpayment may be created which you will have to repay," suggests that prompt notification of receipt of SSA benefits would result in prompt action on the part of VA to adjust her benefits so that no overpayment would be created.  When combined with the appellant's uncertainty of whether the SSA benefits did, in fact, count as countable income, VA's inaction for nine months following receipt of the appellant's notification letter in August 2010 led the appellant to believe that VA had, in fact, acted on her prompt notification of her receipt of SSA benefits and had determined that a change in nonservice-connected pension benefits due to her receipt of SSA benefits was not warranted. 

Thus, the appellant essentially relied on VA's inaction on her claim as confirmation that her VA benefits would not be reduced as a result of her receipt of SSA benefits.

The Board understands the appellant's contentions and is highly sympathetic.  However, the law specifically provides that SSA benefits are countable income for purposes of determining the amount of death pension benefits to which a claimant is entitled.  38 C.F.R. § 3.271(g).  Therefore, unfortunately, the Board is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, since the appellant does not dispute that her income changed due to her receipt of SSA benefits, her claim that the reduction of death pension benefits was improper must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

The reduction of the appellant's nonservice-connected widow's pension due to her receipt of SSA benefits was proper.  


REMAND

As noted above, the appellant has also perfected an appeal challenging the validity of the debt.  The Board has decided, above, that reduction of the appellant's nonservice-connected pension benefits due to her receipt of SSA benefits was warranted.  The Board must next determine whether the amount of the debt itself is valid.  

In a June 2011 letter, the appellant was notified that her overpayment totaled $5,022.00.  It appears that this total was arrived at by multiplying the appellant's monthly SSA benefits ($558.00) by the number of months that she had received VA benefits at the pre-adjustment rate of $661.00 (nine months).  The Board notes, however, that certain expenses paid during the years 2009 and 2010 may be applied to offset the appellant's debt.  Such expenses are listed in 38 C.F.R. § 3.272 and include unreimbursed medical expenses (including insurance premiums) that exceed a certain threshold, and expenses associated with the Veteran's last illness, burial, and just debts that were paid in 2009 or 2010.  38 C.F.R. § 3.272(g) and (h).  In the case at hand, the appellant reported having no such expenses.  The Board notes, however, that the appellant made this report in April 2009, leaving over half of 2009 and all of 2010 as potential sources of exclusions from countable income to offset any debt that is determined to have been accrued.  The Board finds it necessary to remand this claim in order to ask the appellant to provide any information on whether there are any exclusions from income that may be applied in order to reduce the amount of the overpayment in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter asking that she identify any (a) unreimbursed medical expenses (including insurance premiums) that she paid in 2009 or 2010, and (b) expenses associated with the Veteran's last illness, burial, and just debts that were paid in 2009 or 2010 that may reduce the amount of nonservice-connected pension benefits that she was overpaid.  This letter should notify the appellant of the additional exclusions from income that are listed in 38 C.F.R. § 3.272, and she should be asked to identify any exclusions from income that are applicable in her case.

2.  After the appellant has had an opportunity to respond to this request, the amount of her overpayment should be recalculated.

3.  Following completion of the above, the appellant's claim should be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative should be issued a supplemental statement of the case and her claim should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


